DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 274, 275, 277-283 and 286-293 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Link et al (US PGPub 2006/0163385) teaches a method for coalescing droplets in a microfluidic device (see [0076]-[0078]), said method comprising applying an electric field to two or more droplets within a microfluidic device to coalesce the two or more droplets into a combined droplet, wherein coalescence of the two or more droplets is inhibited in the absence of the electric field (when the droplets are not in contact with one another)(see [0077], [0091] and [0096]). Link et al also teaches that the electric field is applied in a the disposed in between electrodes 111) within the microfluidic device, wherein the two or more droplets flow in a microfluidic channel into the coalescence region (see [0055] and [0112]). Furthermore, Link et al teaches that the two or more droplets comprise a first fluid completely surrounded by a second fluid (see [0013], [0057] and [0066]) and that the second fluid is a liquid and the first fluid and second fluid are immiscible (such that the second fluid may be an oil) (see [0021], [0068] and [0111]). 
In addition, Elrod et al (US PGPub 2003/0183525).teaches a method for coalescing droplets (such as droplets 312 and 314 (illustrated in Figure 3) or droplets 
However, neither Link et al nor Elrod et al teaches or fairly suggests a method for coalescing droplets in a microfluidic device, wherein coalescence of the two or more droplets, when contacting one another, is inhibited in the absence of the electric field (as claimed to claim 274).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109. The examiner can normally be reached 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797